United States Court of Appeals,

                           Fifth Circuit.

                            No. 96-30892

                          Summary Calendar.

              John A. MORAN, Petitioner-Appellant,

                                 v.

Richard L. STALDER, Warden; Richard P. Ieyoub, Attorney General,
State of Louisiana, Respondents-Appellees.

                           Sept. 8, 1997.

Appeal from the United States District Court for the Eastern
District of Louisiana.

Before JONES, DeMOSS and PARKER, Circuit Judges.

     PER CURIAM:

     This is a successive 28 U.S.C. § 2254 habeas petition filed by

petitioner-appellant John A. Moran ("Moran") in the district court

in February 1995, before the effective date of the Antiterrorism

and Effective Death Penalty Act of 1996 ("AEDPA"), Pub.L. 104-132,

110 Stat. 1214. The district court decided that the petitioner was

subject to the successive habeas provisions enacted by the AEDPA

that appear at 28 U.S.C. § 2244 and dismissed the habeas petition

pending appropriate certification by this court as provided for in

28 U.S.C. § 2244(b)(3), as amended by the AEDPA.

     In Lindh v. Murphy, --- U.S. ----, 117 S. Ct. 2059, --- L.Ed.2d

---- (1997), the Supreme Court held that the AEDPA's amendments to

the chapter of title 28 which includes, inter alia, the successive

habeas provisions, apply only to cases filed after the AEDPA's

effective date of April 24, 1996. "[T]he new provisions of chapter


                                  1
153 generally apply only to cases filed after the Act became

effective."   Id., --- U.S. ----, ----, 117 S. Ct. 2059, 2067-68.

Following Lindh, we hold that § 2254 petitioners presenting a

second or successive § 2254 habeas petition are not subject to the

new successive habeas provisions unless their successive petitions

were filed in the district court after the AEDPA's effective date

of April 24, 1996.   See United States v. Carter, 117 F.3d 262, 264

& n. 1 (5th Cir.1997).

     Because Moran's successive petition was filed in the district

court prior to the AEDPA's effective date, his petition is not

subject to the AEDPA's successive habeas provisions. Consequently,

we must reverse and remand so that the district court may consider

Moran's petition under pre-AEDPA standards.

     REVERSED AND REMANDED.




                                 2